COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:         The State of Texas v. Khalil Vinson
Appellate case number:       01-22-00747-CR
Trial court case number:     2387805
Trial court:                 County Criminal Court at Law No. 15 of Harris County

        Appellant, the State of Texas, appealed from the trial court’s September 23, 2022
order granting the motion to suppress of appellee, Khalil Vinson. On September 30, 2022,
the State filed a request for the trial court to enter written findings of fact and conclusions
of law as required by the Texas Court of Criminal Appeals. See State v. Cullen, 195 S.W.3d
696, 698 (Tex. Crim. App. 2006) (concluding that trial court is “require[d] . . . to enter
findings of fact and conclusions of law when ruling on a motion to suppress”). Prior to the
trial court entering the requested findings and conclusions, the State filed a notice of appeal
from the trial court’s September 23, 2022 order. See TEX. CODE CRIM. PROC. ANN. art.
44.01(a)(5) (permitting State to appeal from order granting motion to suppress), (d)
(requiring State file notice of appeal within twenty days of date of order); see also TEX. R.
APP. P. 26.2(b) (requiring State to file notice of appeal within twenty days of date or order).
       The State has filed a motion to abate the appeal to allow the trial court to enter the
requested findings and conclusions. The State’s motion notes that the reporter’s record
was filed with the Clerk of this Court on November 8, 2022, and the clerk’s record was
filed with the Clerk of this Court on November 14, 2022. At the time the appellate record
was completed, the requested findings and conclusions had not been entered by the trial
court. However, once the appellate record was completed, the trial court lost jurisdiction
to enter the requested findings and conclusions. See Green v. State, 906 S.W.2d 937, 939
(Tex. Crim. App. 1996) (“[O]nce the trial record has been filed with the Court of Appeals
or [the Court of Criminal Appeals], the trial court no longer has jurisdiction to adjudicate
the case.”).
       Because the trial court is required to enter the requested findings and conclusions
but lacks the jurisdiction to do so because the appellate record has been completed, the
proper procedural mechanism is to abate the appeal and remand for the trial court to enter
the requested findings and conclusions. See TEX. R. APP. P. 44.4; see also Cullen, 195
S.W.3d 698–99 (concluding that “upon request of the losing party on a motion to suppress
evidence, the trial court shall state its essential findings,” and where trial court fails to do
so, Texas Rule of Appellate Procedure 44.4 “authorizes the court of appeals to remand the
case to the trial court so that the court of appeals is not forced to infer facts from an
unexplained ruling”). Accordingly, the State’s motion is granted, and the appeal is
abated.
        The Clerk of this Court is directed to remove the appeal from the Court’s active
docket. Further, the trial court is directed to enter findings of fact and conclusions of law
within twenty days of the date of this order. The trial court clerk is directed to file a
supplemental clerk’s record including the trial court’s written findings of fact and
conclusions of law within thirty days of the date of this order. The appeal will be
reinstated on the Court’s active docket when the supplemental clerk’s record is filed by the
trial court clerk, or on a motion of the parties.
       It is so ORDERED.

Judge’s signature:    /s/ Amparo Guerra
                     Acting individually

Date: December 13, 2022




                                               2